PER CURIAM.
The judgment and sentence from which the defendant appeals are affirmed upon a holding that: 1) the trial court’s error in refusing to allow the defendant to question the witness as to criminal convictions in Cuba, see Alvarez v. State, 467 So.2d 455 (Fla. 3d DCA 1985), and the prosecutor’s improper comment as to sending the defendants a message, see Boatwright v. State, 452 So.2d 666 (Fla. 4th DCA 1984), were harmless error in view of the overwhelming evidence against the defendant, see Bertolotti v. State, 476 So.2d 130 (Fla.1985); State v. Murray, 443 So.2d 955 (Fla.1984), and 2) the prosecutor’s comment in closing argument was proper to refer to the evidence as it existed before the jury and to point out that there was an absence of evidence on a certain issue, White v. State, 377 So.2d 1149 (Fla.1979), cert. denied, 449 U.S. 845, 101 S.Ct. 129, 66 L.Ed.2d 54 (1980); Garcia v. State, 439 So.2d 328 (Fla. 3d DCA 1983); Gains v. State, 417 So.2d 719 (Fla. 1st DCA 1982), rev. denied, 426 So.2d 26 (Fla.1983).
Affirmed.